PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/188,308
Filing Date: 21 Jun 2016
Appellant(s): El-Hmayssi et al.



__________________
Gary Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 22nd, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 22nd, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

(2) Response to Argument
I. 35 U.S.C. 101 Rejection:
	Appellant’s arguments have been fully considered, but are deemed unpersuasive. Specifically, Appellant’s arguments begins on page 4 of the Appeal Brief and continue through page 8. On page 4 to top half of page 5, Appellant recites portions of Intellectual Ventures I LLC v. Symantec Corp, CyberSource Corp. v. Retail Decisions, Inc., Research Corp. Techs. v. Microsoft Corp., and Berkheimer v. HP.Inc. However, the directed recitations of the claim limitations are not what the claim is directed to. The Appellant has not provided an argument to identify how the claimed invention is similar to the court cases citations, as such, the Examiner has not provided a response as no argument was provided. 
	From bottom half of page 5 to page 6, the Appellant asserts:
	“In response it is respectfully submitted that the Office has itself acknowledged that at least claim element [I] cannot be performed in a human’s mind, 1.e., it has only been asserted that “the highlighted portions of limitations [A]-[H]' above recite steps that fall within the category of mental process, one of the abstract idea groupings articulated in the 2019 Guidance” (OA, pg. 5)(emphasis added). Because only a portion of claim 1 is admittedly capable of being performed in a human’s mind, it entirely within the human mind. See, e.g., Research Corp. Techs. v. Microsoft Corp and SiRF Tech., Inc. v. Int'l Trade Comm'n. Accordingly, [f]or at least this reason, the rejection of the claims under 35 U.S.C. § 101 must be withdrawn.”
The Examiner disagrees. On pages 4-5 of the Non-Final Office Action (mailed on 3/29/2021), the Examiner stated that the bold language of claim 1 recites a judicial exception, that is, the bold/highlighted portions of limitations [A]-[H] specifically recites steps that fall under the categories of “mental process”; consistent with PTAB decision (mailed 4/2/2020) on page 10, and “certain methods of organizing human activity” abstract idea groupings articulated in the 2019 Guidance. The highlighted steps of [A]-[H] are articulated to be “presenting product review information to a user” by allowing a user to rate or review items (products) based on ratable characteristic (data), receiving rating values (data), summarizing, sorting, filtering review information (data), producing a result (a rating or review) for each item based on review information provided, and presenting the result (rating or review), encompasses acts that can be practically performed by human mind or using pen and paper as part of observation, evaluation, judgment, or opinion process (see bottom half of page 5 of Non-Final OA). The same analysis step is provided on pages 10-11 of PTAB decision. 
The above-mentioned or highlighted steps relates to ‘Mental Processes’ involve concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion. The above indicated steps all involve or can be performed by a human being. But for the recitation of a computing device, a computer program product, processor, memory the indicated steps could be performed in the human mind and therefore fall within the realm of mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Further, steps relating to Certain Methods of Organizing Human activity involve fundamental economic principles or practices (including hedging, insurance, mitigating risk or involving some economic value), commercial or legal interactions (including 
Further, the step [I] of claim 1 is not ignored because it does not actually perform a functional step but rather a computer component for displaying, which is specifically addressed in steps 2A prong 2 and 2B analysis (See page 9 of the Non-Final Office Action), “[t]he steps beyond the recited abstract idea, such as "presenting on a plurality of client computing device user interface elements for receiving review information"; "causing an image of a product and ratings dashboard to be presented on a further client computing device"; and providing "visualization" of summary reviews, overall product ratings, or full reviews to be insignificant extra-solution activity. As our reviewing court has explained, such data gathering and transmissions simply provide data for other method steps. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) ("We have held that mere ' [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory. "(alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); see also 2019 Guidance at 55 (identifying "add[ing] insignificant extra-solution activity to the" abstract idea as an example of when an abstract idea has not been integrated into a practical application)”. The same analysis is performed and affirmed by the PTAB decision on pages 17-19. Detail analysis is provided further below. 
On page 6 of the Appeal Brief, the Appellant asserts:
“Additionally, because the Office has itself determined that the claims as now presented, which recite determining an amount of recurring use of each of the one or more keywords extracted from each product reviewer generated content stored in memory, automatically transforming a keyword extracted from the product reviewer generated content having a threshold, determined amount of recurring use into a ratable characteristic of the product, and automatically causing at least one user interface element for providing a user rating to the ratable characteristic of the product to be presented in a full review graphical user interface for the purpose of solving the problem of how to better provide a consumer with relevant product review data via use of an improved graphical user interface, are directed to patent eligible subject matter. (See, e.g., Example 37, claim 1, in the 2019 Revised Patent Subject Matter Eligibility Guidance which notes that a claim that integrates a mental process into a practical application by reciting “a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems” is eligible under step 2A because it is not directed to a judicial exception, and step 2B need not be applied).”
The Appellant asserts the claimed limitations are similar to example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance. It is acknowledged by the Appellant in the foot note, claim 2 is allowable because the claims sets forth determining how much memory has been a/located. This has been previously addressed in the response to remarks in the Non-Final Office action (mailed on 3/29/2021) and maintained here. 
The Examiner respectfully disagrees. Example 37 is directed to a method for relocating Icons on a graphical user interface, which comprising a step for determining by tracking number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time. The claim limitations of example 37 is recited to be a mental process, that is, a user can manually calculate the amount of the use of each icon (see Step 2A Prong 1). However, in Step 2A Prong 2, the step is specifically tied to the use of processor is because, it is required to use a computer processor to perform the determining step, which in light of the Specification, is to determine how much memory has been allocated in the use of processor. Therefore, it is deem to be integrated into a practical application. In contrary to the instant application, the Specification does not manually by a Curator (App. Specification page 15 line 15 to page 16), which is a person, without the need of automation of computer systems. To clarify, the emphasized claim limitation steps are similar to determining/counting the number of recurring use of a keyword from product reviews, identifying the keyword that has recurred over a predetermined (threshold) number as a free form text or ratable characteristics, and presenting the ratable characteristics information (see page 15 line 15 to page 16 line 8 of the App. Specification). The recited steps do not require or is specifically tie to the use of a computer system, and can be performed by a human, as indicated in the Appellant’s Specification page 16, “manually by a curator.”
From bottom of page 6 to page 7, the Appellant asserts that the Office has presented no evidence to support the conclusion that “the claim elements beyond the abstract idea recite only generic computer functions and components that are well understood, routine, and conventional” (OA, page 8) 1(emphasis added). 
	The Examiner respectfully disagrees. On page 7 of the Office Action, under step 2A prong 2. The Examiner provided evidence from the Appellant’s Specification page 4 line 1 to page 7 describing generic components of computer systems, including “personal computer” or “mobile computing device” with standard processors, memories, and displays. There is no specific disclosure to be found to indicate a technological improvement to any specific components. The Examiner further provided support from various court cases as evidence that “the claim elements beyond the abstract idea recite only generic computer functions and components that are well-understood, routine, and conventional-that is, receiving, storing, and displaying data; such generic computer functions and components do not 
See Alice Corp., 573 U.S. at 223-24 ("[W]holly generic computer implementation is not generally the sort of 'additional featur[e]' that provides any 'practical assurance that the process when an abstract idea has not been integrated into a practical application).
See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) ("We have held that mere ' [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory. "(alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); see also 2019 Guidance at 55 (identifying "add[ing] insignificant extra-solution activity to the" abstract idea as an example of when an abstract idea has not been integrated into a practical application).
See Alice, 573 U.S. at 217. Appellant is reminded that in most cases, "relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible." OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (citing Alice, 573 U.S. at 224 (holding that "use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions" is not an inventive concept)); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 ("[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.").
Furthermore in, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful see MPEP 2106.05(f).  The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities.
The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for extracting keywords from product reviews and using them to form ratable characteristics, and providing review information to users in the form of quick summaries as well as full review (Page 16 of PTAB decision) in a computer environment. Further, the storing, receiving, identifying, and presenting steps are recited at a high level of generality (i.e. as a general means of gathering data and performing well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity--Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 MPEP 2106.05(d). The steps further indicate a field of use or technological environment exception (interactions/communications in an online network) in which to apply the judicial --abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) MPEP 2106.05(h). Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception 
On page 10 of the Non-Final Office Action, concluded when considering the claimed elements separately and in combination the conclusion that claim limitations is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).; Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).The claim as a whole merely describes how to generally “apply” the concept for extracting keywords from product reviews and using them to form ratable characteristics, and providing review information to users in the form of quick summaries as well as full review. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim.
Nonetheless, the same conclusion was reached in PTAB decision (mailed on 4/2/2020) pages 15-18. 
On page 8 of the Appeal Brief, the Appellant asserts:
all the components of the computing system as generic components, including a ‘personal computer’ or ‘mobile computing device’ with standard processors, memories, and display.” (OA, pg. 7)(Emphasis added). In this regard, no admission has been made as to functionality, particularly the functionality of the claims considered as a whole. Thus, because it is well settled that an improvement, such as the means for providing an improved graphical user interface as recited in claim 1, need not be defined by reference to “physical” components and a claimed invention’s compatibility with conventional systems does not render it abstract, it is submitted the rejection under 35 U.S.C. § 101 must be withdrawn. See, e.g., Enfish, 822 F.3d at 1339. (“To hold otherwise risks resurrecting a bright line machine-or-transformation test, or creating a categorical ban on software patents.” /d. (citations omitted)). Furthermore, because precedent is clear that software can make patent eligible improvements to computer technology, and related claims are eligible as long as they are directed to non-abstract improvements to the functionality of an otherwise conventional computer or network platform itself, as is the case of the subject claims, it is respectfully submitted that the rejection of the subject claims under 35 U.S.C. § 101 must be withdrawn. See, e.g., Customedia Techs., 951 F.3d at 1364.” (Original Emphasis from the Appeal Brief). 
The Appellant attempts to draw an analogy between the present claims and Enfish for an alleged improvement of an improved graphical user interface (See Appeal Brief page 6 and page 8). The Examiner disagrees. The Examiner fails to recognize there is any parallel between the present claims and the claims at issue in Enfish. The claims in Enfish were directed to an improvement in computer functionality. Enfish, 822 F.3d at 1336. The Specification described the benefits of using a self-referential table - for faster searching and more effective data storage - , and highlighted the differences between the claimed self-referential table and a conventional database structure. Id. at 1333, 1337. In contrary, there is no indication in the Specification of the Appellant that requires any specialized computer how the graphical user interface is improved, other than the generic computer components to perform generic computer functions. 
The court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and use of existing computers as tools to perform a particular task, on the other. The alleged improvement that Appellant asserts do not concern an improvement to computer capabilities but instead relate to an alleged function in presenting product review information - a process in which a computer is used as a tool in its ordinary capacity. 
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        9/3/2021

Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689         

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Appellant refers to page 8 of the Office Action, which the Examiner believes it should be page 10 of the Office Action.